UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Taxpayer ID (CNPJ) 04.032.433/0001-80 Company Registry ID (NIRE) 33300275410 Publicly-held Company NOTICE TO THE MARKET Rio de Janeiro, December 14 2011 - Contax Participações S.A. (Bovespa: CTAX3, CTAX4 and OTC: CTXNY), adding to information already disclosed in the Material Fact dated October 26 2011, announces that the termination of the American Depositary Receipts ("ADR") Program, Level I, will take place on January 13, 2012. From this date on holders may still surrender DRs for cancellation and receipt of preferred shares in Brazil. On or about one year after termination, The Bank of New York Mellon will promote the sale of any outstanding shares. The Company will keep the market and its shareholders informed about any material events related to the termination of the ADR Program Marco Norci Schroeder Investor Relations Officer Contax Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 14, 2011 CONTAX PARTICIPAÇÕES S.A. By: /
